      Case: 3:93-cr-00746-JGC Doc #: 703 Filed: 04/19/19 1 of 8. PageID #: 1144

                                                                                FILED

                                                                              APR 1 9 2019
                                                                         CLERK U S DISTRICT COURT
                           UNITED STATES DISTRICT COURT                  NORTHERN^^        OF OHIO
                            NORTHERN DISTRICT OF OHIO

                                    TOLEDO DIVISION




UNITED STATES OF AMERICA,

       Plaintiff,




V.                                         CASE NO.3:93CR00746-2-JGC




JOSEPHUS M.PETAWAY,

       Defendant.

                                           JUDGE JAMES G. CARR




      MOTION FOR REDUCTION OF 360 MONTH TERM OF IMPRISONMENT

             PURSUANT TO SECTION 404 OF FIRST STEP ACT OF 2018




       THE UNDERSIGNED, Josephus M. Petaway ("Mr. Petaway"), in propria persona,
pursuant to Section 404 Of the First Step Act of 2018("FSA-2018), hereby asks this court to
Case: 3:93-cr-00746-JGC Doc #: 703 Filed: 04/19/19 2 of 8. PageID #: 1145
Case: 3:93-cr-00746-JGC Doc #: 703 Filed: 04/19/19 3 of 8. PageID #: 1146
Case: 3:93-cr-00746-JGC Doc #: 703 Filed: 04/19/19 4 of 8. PageID #: 1147
Case: 3:93-cr-00746-JGC Doc #: 703 Filed: 04/19/19 5 of 8. PageID #: 1148
Case: 3:93-cr-00746-JGC Doc #: 703 Filed: 04/19/19 6 of 8. PageID #: 1149
Case: 3:93-cr-00746-JGC Doc #: 703 Filed: 04/19/19 7 of 8. PageID #: 1150
Case: 3:93-cr-00746-JGC Doc #: 703 Filed: 04/19/19 8 of 8. PageID #: 1151
